Title: From George Washington to General William Howe, 14 December 1777
From: Washington, George
To: Howe, William



Sir
Head Qrs [Gulph Mills, Pa.] Decr 14th 1777.

The difficulty of supplying the Troops of General Burgoyn’s Army with Wood and provisions from the Country in the Neighbourhood of Boston, induces me to request, that you will grant passports for Vessels to be employed to bring them from places on the Coast. I cannot ascertain the number of Vessels that may be necessary for this business, or the names of the persons who may be entrusted with the command of them; The passports therefore should be blank. In such case they can be occasionally filled up, and to prevent any doubts of their being improperly 

used they may be countersigned by Genl Burgoyne. This I shall direct. The Letters from Genl Burgoyne, which accompany this, I transmit you by his request. I am Sir with due respect Yr Most Obedt servt

Go: Washington

